WOLF, J.
Appellant raises two issues on appeal: I) Whether the trial court erred in resentenc-ing appellant pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000), without counsel, and II) Whether the conviction in count III for retaliating against a witness could be properly enhanced for use of a firearm when use of a firearm was not alleged in the information. We determine that appellant is correct as to issue I and remand for resentencing. See McDonald v. State, 679 So.2d 1273 (Fla. 1st DCA 1996) (holding that defendant is entitled to counsel at resentencing after prevailing on post-conviction motion). We decline to address issue II, as it was not raised in the trial court.
BARFIELD and DAVIS, JJ., concur.